Citation Nr: 9935863	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
August 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's service-connected disabilities are 
paralysis of the median nerve in the right forearm, rated as 
70 percent disabling; chronic schizophrenic reaction, rated 
as 70 percent disabling; the surgical absence of the left 
eye, rated as 40 percent disabling; the residuals of a 
fracture of the left forearm with malunion and weakened left 
hand, rated as 30 percent disabling; the residuals of a 
gunshot wound affecting the left femur and left knee with 
arthritis, rated as 10 percent disabling; otitis media of the 
left ear with bilaterally deafness, rated as 10 percent 
disabling; and multiple healed cicatrices that are the 
residuals of a gunshot wound, noncompensably rated.

3.  The combined rating for the service-connected 
disabilities is 100 percent.

4.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or anatomical loss or loss of use 
of either hand or either foot as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
acquiring specially adaptive housing have not been met.  38 
U.S.C.A. §§ 2101(a), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.809, 4.63, Part 4, Diagnostic Code 8521 (1999).

2.  The criteria for entitlement to financial assistance in 
acquiring special home adaptations have not been met.  38 
U.S.C.A. §§ 2101(b), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.809a, 4.63, Part 4, Diagnostic Code 8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  The facts 
relevant to this appeal have been properly developed and the 
obligation of the Department of Veterans Affairs (VA) to 
assist the veteran in the development of his claim has been 
satisfied.  Id.

The veteran contends that he should be granted entitlement to 
a housing allowance/certificate due to impairment caused by 
his service-connected disabilities.  He claims that his 
disabilities inhibit his access into a vehicle and his house 
and in moving from room to room.

The veteran's service-connected disabilities and the 
disability evaluations are as follows:

Paraylysis of the median nerve of the right 
forearm 
70%
Chronic schizophrenic reaction
70%
Surgical absence of the left eye
60%
Fracture of the left forearm with malunion and 
weakened left hand
30%
Residuals, gunshot wound, left femur and left knee 
with arthritis
10%
Otitis media, left ear with deafness bilaterally
10%
Multiple cicatrices, healed, residuals of a 
gunshot wound
0%

The veteran has a combined service-connected evaluation of 
100 percent.  He has been deemed to have the loss of the use 
of his right hand and loss of use of the left eye.

At the outset, the Board observes that the veteran does not 
have, nor does he assert that he has, loss or permanent loss 
of use of both hands.  Also, the veteran is not blind nor 
does he have a visual impairment to the degree necessary for 
the benefits sought on appeal.  Rather, the appellant's sole 
argument is that his disabilities of the arms and left leg is 
so great as to entitle him to financial assistance in special 
adapted housing and special home adaptations.

I.  Specially Adaptive Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing will be extended to a veteran is 
entitled to compensation for permanent and total disability 
due to:

(1)  the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or

(2)  blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; or

(3)  the loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the function of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or

(4)  the loss or loss of use of one lower 
extremity together with the loss of use 
of upper extremity which so affect the 
function of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

38 U.S.C.A. § 2101 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.809 (1999).

The term precludes locomotion means the necessity for regular 
and constant use of a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 U.S.C.A. § 2101 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.809(d) (1999).

The term loss of use of a hand or foot is defined by 
38 U.S.C.A. §38 C.F.R. § 3.350(a)(2) (1999) as that condition 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etcetera, in the case of the hand, or 
balance, propulsion, etcetera, in the case of a foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.
 
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (1999) which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) (1999) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

Under 38 C.F.R. Part 4, Diagnostic Code 8521 (1999), complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

A review of the veteran's VA medical treatment records does 
not show that the veteran's left leg as being partially or 
totally paralyzed.  Moreover, the clinical evidence does not 
suggest that he has loss the use of his leg.  Although he has 
shown some signs of neurological loss, he does not have 
complete loss in the lower extremity and he does not suffer 
from complete foot drop.  Moreover, he does not use a 
wheelchair or crutches to ambulate.  In other words, the 
evidence does not show that he has loss the use of his leg, 
which is required in order to establish entitlement to the 
benefit sought. 

Additionally, when he was providing testimony before a RO 
Hearing Officer in February 1996, the veteran admitted the 
following:

a.  He does not have problems getting 
dressed.
b.  Although he has difficulty getting in 
and out of his house, he is still capable 
of egressing and ingressing the home.
c.  He can and does drive short distances 
in his automobile.
d.  He is capable of going to the 
bathroom by himself.
e.  He is not dependent on others for 
assistance.
f.  He is able to keep himself clean.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the 
veteran's claim must be denied.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In light of the above evidence, the Board concludes 
that the requirements for a certificate of eligibility for 
assistance in acquiring specially adaptive housing are not 
met.

II.  Special Home Adaptation

A certificate of eligibility for a special home adaptation 
grant may be issued to a veteran if, among other things, he 
is not entitled to a certificate of eligibility for specially 
adapted housing; and, he is entitled to compensation for 
permanent and total disability which:

(1)  is due to blindness in both eyes 
with 5/200 visual or less; or

(2)  includes the anatomical loss or loss 
of use of both hands.

38 U.S.C.A. § 2101(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.809a (1999).

The veteran is not blind and it has not been shown, or 
asserted, that he has loss of use of both hands.  Since he is 
not shown to meet the threshold disability criteria for 
assistance in acquiring special home adaptations, this 
benefit is denied.


ORDER

1.  Entitlement to assistance in acquiring specially adapted 
housing is denied.

2.  Entitlement to assistance in acquiring a special home 
adaption grant is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

